Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00567-CR

                                    Martin Daniel MORALES,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 567057
                             Honorable Genie Wright, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed a motion to dismiss this appeal and for expedited issuance of the

mandate. “At any time before the appellate court’s decision, the appellate court may dismiss the

appeal upon the appellant’s motion. The appellant and his or her attorney must sign the written

motion . . . .” TEX. R. APP. P. 42.2(a). This court has not decided this case, and appellant’s motion

is signed by both appellant and appellant’s attorney. The motion is granted, and this appeal is
                                                                                   04-18-00567-CR


dismissed. We therefore grant appellant’s motion, dismiss this appeal, and order the clerk of this

court to immediately issue the mandate. See id.; see also id. R. 18.1(c).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-